DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on July 22, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.
Claim Objections
Claims 1 and 7-10 are objected to because of the following informalities: 
In claim 1 (line 7 and line 12) “first later panel” should recite --first lateral panel face--.
In claim 7 (line 2) “reinforcing channel” should recite --reinforcing member--.
In claim 8 (line 2) “channel comprises… reinforcing channels” should recite 
--member comprises… reinforcing members--.
In claim 9 (line 1) and claim 10 (line 1) “where in” should recite --wherein--.
In claim 9 (line 2) and claim 10 (line 2) “channel” should recite --member--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vizor (GB 2485412).
As to claim 1, Vizor discloses a fence system comprising: 
a first fencing panel 4 having a first lateral panel face and a second lateral panel face disposed opposite the first lateral panel face; 
wherein one or more flanges A extend from at least a portion of a first vertical end of the first lateral panel face at a first vertical end of the first fencing panel (Figure 2 reprinted below with annotations), and wherein one or more flanges A extend from at least a portion of a first vertical end of the second lateral panel face at the first vertical end of the first fencing panel; and 
an H-shaped supporting post 1,3 configured to receive the one or more flanges extending from the at least a portion of the first vertical end of the first lateral panel face, and to receive the one or more flanges extending from the at least a portion of the first vertical end of the second lateral panel face, for securing the first fencing panel relative to the supporting post; 
wherein the H-shaped supporting post comprises a central vertical member 3 having a plurality of lateral extensions B, the central vertical member and the plurality of lateral extensions forming an H-shape; 
wherein the H-shaped supporting post further comprises one or more flanges C extending from each of at least two of the plurality of lateral extensions (Figures 1-8).
[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    171
    232
    media_image1.png
    Greyscale

As to claim 3, Vizor discloses a fence system wherein the H-shaped supporting post 1,3 further comprises one of more lips D extending inward toward the central vertical member 3 from at least two of the flanges C extending from the plurality of lateral extensions of the H-shaped supporting post (Figures 1-8).
As to claim 4, Vizor discloses a fence system wherein the H-shaped supporting post 1,3 is configured to receive a second fencing panel 4 opposite the first fencing panel 4 (Figures 1-8).  
As to claim 5, Vizor discloses a fence system wherein the H-shaped supporting post 1,3 is configured to allow the first fencing panel 4 and the second fencing panel 4 to be secured in the H-shaped supporting post and capable of allowing the first fencing panel and the second fencing panel to be pivoted about the H-shaped supporting post to be oriented at a non-zero angle relative to one another (Figures 1-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al. (US 7,635,114) in view of Vizor.
As to claims 1 and 3, Laws et al. disclose a fence system comprising: 
a first fencing panel 10 having a first lateral panel face and a second lateral panel face disposed opposite the first lateral panel face; and 
an H-shaped supporting post 110,531 configured to receive at least a portion of the first vertical end of the first lateral panel face, and to receive at least a portion of the first vertical end of the second lateral panel face, for securing the first fencing panel relative to the supporting post; 
wherein the H-shaped supporting post comprises a central vertical member having a plurality of lateral extensions, the central vertical member and the plurality of lateral extensions forming an H-shape (Figures 1-21).
Laws et al. fail to disclose a fence system wherein one or more flanges extend from at least a portion of a first vertical end of each of the first and second lateral panel faces at a first vertical end of the first fencing panel; and wherein the H-shaped supporting post comprises one or more flanges extending from each of at least two of the plurality of lateral extensions, and one of more lips extending inward toward the central vertical member from at least two of the flanges extending from the plurality of lateral extensions of the H-shaped supporting post.
Vizor teaches a fence system wherein one or more flanges A extend from at least a portion of a first vertical end of each of first and second lateral panel faces at a first vertical end of a first fencing panel 4; and wherein a H-shaped supporting post 1,3 C extending from each of at least two of a plurality of lateral extensions B, and one of more lips D extending inward toward a central vertical member 3 from at least two of the flanges extending from the plurality of lateral extensions of the H-shaped supporting post; corresponding fencing panel flanges and supporting post flanges more securely retaining the fencing panel within the supporting post, and enabling the fencing panel to be adjustably pivoted within the supporting post, providing for greater utility of the fence system (Figures 1-8).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence system disclosed by Laws et al. to comprise corresponding fencing panel flanges and supporting post flanges, as taught by Vizor, in order to more securely retain the fencing panel within the supporting post, and to enable the fencing panel to be adjustably pivoted within the supporting post, providing for greater utility of the fence system.
As to claim 2, Laws et al. disclose a fence system comprising a column cover 510 disposed on the H-shaped supporting post 110,531 (Figures 1-20).   
As to claim 4, Laws et al. disclose a fence system wherein the H-shaped supporting post 110 is configured to receive a second fencing panel 10 opposite the first fencing panel 10 (Figures 1-20).  
As to claim 5, Laws et al. as modified by Vizor disclose a fence system wherein the H-shaped supporting post 110,531 is configured to allow the first fencing panel 10 and the second fencing panel 10 to be secured in the H-shaped supporting post and allow the first fencing panel and the second fencing panel to be pivoted about the H-
As to claim 6, Laws et al. disclose a fence system wherein the first fencing panel 100 further comprises a face panel configured to simulate a natural stone (Figures 1-20).
As to claim 7, Laws et al. disclose a fence system wherein the first fencing panel 10 further comprises at least one reinforcing member 50 (Figures 1-20).  
As to claim 8, Laws et al. disclose a fence system wherein the at least one reinforcing member 50 comprises one or more intermediate reinforcing members 50 disposed within the first fencing panel 10 (Figures 1-20).  
As to claim 13, Laws et al. disclose a fence system wherein the first fencing panel 10 further comprises a supportive filling material (Figures 1-20; C7 L37-45).  
As to claim 14, Laws et al. disclose a fence system comprising a column cover 510 to engage with the H-shaped supporting post 110,531 to cover a side of the H-shaped supporting post (Figures 1-20).  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al. in view of Vizor, as applied to claim 7 above, and further in view of Underhill et al. (CA 2,148,877).
As to claim 9, Laws et al. fails to explicitly disclose a fence system wherein the reinforcing member has a U-shaped geometry.  Laws et al. do not disclose any structural or functional significance as to the specific cross-sectional shape of the reinforcing member.
130 has a U-shaped cross-section (Figures 1-6).
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence system disclosed by Laws et al. wherein the reinforcing member has a U-shaped geometry, as taught by Underhill et al., as Laws et al. do not disclose any structural or functional significance as to the specific cross-sectional shape of the reinforcing member, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claims 10-12, Laws et al. fail to disclose a fence system wherein the reinforcing member is a truss structure comprising a disjoint truss with a plurality of disjointed pieces of a reinforcing wire connected at angles to a central wire, or a continuous truss with a continuous reinforcing wire along a length of the first fencing panel.  Laws et al. do not disclose any structural or functional significance as to the specific shape of the reinforcing member.
Underhill et al. teach a fence system wherein a reinforcing member 111,113 is a truss structure comprising a disjoint truss with a plurality of disjointed pieces of a reinforcing wire connected at angles to a central wire, or a continuous truss with a continuous reinforcing wire along a length of the first fencing panel (Figures 1-6).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence system disclosed by Laws et al. wherein the reinforcing member is a truss structure comprising a disjoint truss with a plurality of disjointed pieces of a reinforcing wire connected at angles to a central wire, or a continuous truss with a continuous reinforcing wire along a length of the first fencing panel, as taught by Underhill et al., as Laws et al. do not disclose any structural or functional significance as to the specific shape of the reinforcing member, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

03/24/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619